Citation Nr: 0309747	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of left shoulder repair, including 
bicep tendon with scar on anterior aspect (minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola







INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In June 2000 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development.  

In July 2002 the RO denied service connection for a liver 
condition, a left ankle, a right knee condition and 
rheumatoid arthritis.  The RO notified the veteran of this 
decision by letter dated July 31, 2002; the veteran has not 
appealed. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service-connected disability includes a 
residual postoperative scar on the anterior aspect of the 
left shoulder.  The RO has not considered his claim for an 
increased rating with respect to the residual scar on the 
anterior aspect of the left shoulder.  



While this case was awaiting appellate review, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  67 Fed. Reg. 49590 (2002) (to be codified 
at 38 C.F.R. Part 4).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the veteran's residual scar must be evaluated under 
both the old and the new rating criteria to determine which 
version is more favorable to him.  The RO also has not 
provided the veteran the rating criteria pertaining to 
evaluating residual scars, which were in effect prior to 
August 30, 2002 and which became effective on August 30, 
2002.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has not adequately 
developed the case for appellate review.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).



In this case, the RO has not issued a development letter with 
respect to the issue of an increased rating consistent with 
the notice requirements of the VCAA.  This claim has been 
pending well after the enactment of the VCAA and this amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  The RO should 
then readjudicate the claim for an 
increased rating.  This should include 
whether a separate compensable rating is 
warranted with respect to the residual 
scar on the anterior aspect of the left 
shoulder under the rating criteria, which 
were in effect prior to August 30, 2002 
and which became effective on August 30, 
2002.  

If the complete benefit sought is not granted to the 
veteran's satisfaction, the RO should a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations, which should include the old and amended rating 
criteria for skin disabilities under 38 C.F.R. § 4.118, 
pertinent to the claim on appeal.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the appellant until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


